Title: To James Madison from William Sprigg, 27 August 1807
From: Sprigg, William
To: Madison, James



Sir
Hagerstown Augt. 27. 1807

On the perusal of your favour of the 13th. Inst. I have concluded to decline accepting the office of Commissioner.  I shall set out Tomorrow for Ohio where I have some business and where I can determine more to my own satisfaction whether to return to New Orleans.  If I do not my resignation will be made prior to the meeting of Congress.  I presume that this period is too near at hand to admit of any public Inconvenience from the arrangement proposed.  Should I before that time conclude to resign my present office Permit me to renew the request contained in my former letter, your answer to which I have not construed as a positive refusal.  It would be the greatest accommodation to me to draw my Salary at Washington or in Ohio & a great Inconvenience if I cannot even should I return to Orleans immediately.  Any thing which I can do to render the proceeding as safe and regular as possible will be cheerfully done.  I hope you will not think me desirous of giving trouble but a line on this Subject addressed to me at Chillicothe will be esteemed a particular favour.  I have the honor to be Sir with respect & esteem your Obt. Svt.

Wm. Sprigg

